                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JIMI P. MCDONALD,
      Plaintiff,

vs.                                         Case No.: 3:19cv1816/RV/EMT

MICHAEL A. ADKINSON, JR., et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 11, 2019 (ECF No. 8). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                          Page 2 of 2

       2.      Plaintiff’s Motion for Preliminary Injunction (ECF No. 4) is DENIED.

       DONE AND ORDERED this 13th day of August, 2019.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1816/RV/EMT
